Exhibit 10.7

8X8, INC.
2006 STOCK PLAN


(as amended October 28, 2008)



Establishment, Purpose and Term of Plan

.

1.1   Establishment

. The 8x8, Inc. 2006 Stock Plan (the
"Plan"

) is hereby established effective as of May 23, 2006.

1.2   Purpose

. The purpose of the Plan is to advance the interests of the Participating
Company Group and its stockholders by providing an incentive to attract, retain
and reward persons performing services for the Participating Company Group and
by motivating such persons to contribute to the growth and profitability of the
Participating Company Group. The Company intends that the Plan comply with
Section 409A of the Code (including any amendments or replacements of such
section), and the Plan shall be so construed.

1.3   Term of Plan.

The Plan shall continue in effect until the earlier of its termination by the
Board or the date on which all of the shares of Stock available for issuance
under the Plan have been issued and all restrictions on such shares under the
terms of the Plan and the agreements evidencing Awards granted under the Plan
have lapsed. However, to the extent required by applicable law, all Awards shall
be granted, if at all, within ten (10) years from the earlier of the date the
Plan is adopted by the Board or the date the Plan is duly approved by the
stockholders of the Company.

Definitions and Construction

.

2.1   Definitions.

Whenever used herein, the following terms shall have their respective meanings
set forth below:

"Affiliate" means (i) an entity, other than a Parent Corporation, that directly,
or indirectly through one or more intermediary entities, controls the Company or
(ii) an entity, other than a Subsidiary Corporation, that is controlled by the
Company directly or indirectly through one or more intermediary entities. For
this purpose, the term "control" (including the term "controlled by") means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of the relevant entity, whether through the
ownership of voting securities, by contract or otherwise; or shall have such
other meaning assigned such term for the purposes of registration on Form S-8
under the Securities Act.

"Award" means an Option or Stock Purchase Right granted under the Plan.

"Board" means the Board of Directors of the Company. If one or more Committees
have been appointed by the Board to administer the Plan, "Board" also means such
Committee(s).



--------------------------------------------------------------------------------





"Change in Control" means, unless such term or an equivalent term is otherwise
defined with respect to an Award by the Participant's Option Agreement, Stock
Purchase Agreement or written contract of employment or service, the occurrence
of any of the following:

an Ownership Change Event or a series of related Ownership Change Events
(collectively, a "Transaction") in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction, in substantially the same proportions as their ownership of shares
of the Company's voting stock immediately before the Transaction, direct or
indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the outstanding voting securities of the Company or, in
the case of an Ownership Change Event described in Section 2.1(t)(iii), the
entity to which the assets of the Company were transferred (the "Transferee"),
as the case may be; or

the liquidation or dissolution of the Company.

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Board shall have
the right to determine whether multiple sales or exchanges of the voting
securities of the Company or multiple Ownership Change Events are related, and
its determination shall be final, binding and conclusive.

"

Code" means the Internal Revenue Code of 1986, as amended, and any applicable
regulations promulgated thereunder.

"

Committee" means the compensation committee or other committee of the Board duly
appointed to administer the Plan and having such powers as shall be specified by
the Board. Unless the powers of the Committee have been specifically limited,
the Committee shall have all of the powers of the Board granted herein,
including, without limitation, the power to amend or terminate the Plan at any
time, subject to the terms of the Plan and any applicable limitations imposed by
law.

"

Company" means 8x8, Inc., a Delaware corporation, or any successor corporation
thereto.

"

Consultant" means a person engaged to provide consulting or advisory services
(other than as an Employee or a Director) to a Participating Company.

"

Director" means a member of the Board or of the board of directors of any other
Participating Company.

"

Disability" means the inability of the Participant, in the opinion of a
qualified physician acceptable to the Company, to perform the major duties of
the Participant's position with the Participating Company Group because of the
sickness or injury of the Participant.

2



--------------------------------------------------------------------------------





"

Employee
"
means any person treated as an employee (including an Officer or a Director who
is also treated as an employee) in the records of a Participating Company and,
with respect to any Incentive Stock Option granted to such person, who is an
employee for purposes of Section 422 of the Code; provided, however, that
neither service as a Director nor payment of a director's fee shall be
sufficient to constitute employment for purposes of the Plan. The Company shall
determine in good faith and in the exercise of its discretion whether an
individual has become or has ceased to be an Employee and the effective date of
such individual's employment or termination of employment, as the case may be.
For purposes of an individual's rights, if any, under the terms of the Plan as
of the time of the Company's determination of whether or not the individual is
an Employee, all such determinations by the Company shall be final, binding and
conclusive as to such rights, if any, notwithstanding that the Company or any
court of law or governmental agency subsequently makes a contrary determination
as to such individual's status as an Employee.

"

Exchange Act
"
means the Securities Exchange Act of 1934, as amended.

"

Fair Market Value
"
means, as of any date, the value of a share of Stock or other property as
determined by the Board, in its discretion, or by the Company, in its
discretion, if such determination is expressly allocated to the Company herein,
subject to the following:

If, on such date, the Stock is listed on a national or regional securities
exchange or market system, the Fair Market Value of a share of Stock shall be
the closing price of a share of Stock (or the mean of the closing bid and asked
prices of a share of Stock if the Stock is so quoted instead) as quoted on the
Nasdaq National Market, The Nasdaq Capital Market or such other national or
regional securities exchange or market system constituting the primary market
for the Stock, as reported in The Wall Street Journal or such other source as
the Company deems reliable. If the relevant date does not fall on a day on which
the Stock has traded on such securities exchange or market system, the date on
which the Fair Market Value shall be established shall be the last day on which
the Stock was so traded prior to the relevant date, or such other appropriate
day as shall be determined by the Board, in its discretion.

If, on such date, the Stock is not listed on a national or regional securities
exchange or market system, the Fair Market Value of a share of Stock shall be as
determined by the Board in good faith without regard to any restriction other
than a restriction which, by its terms, will never lapse, and subject to
compliance with Section 409A of the Code.

"

Incentive Stock Option
"
means an Option intended to be (as set forth in the Option Agreement) and which
qualifies as an incentive stock option within the meaning of Section 422(b) of
the Code.

"

Insider
"
means an Officer, a Director of the Company or other person whose transactions
in Stock are subject to Section 16 of the Exchange Act.

3



--------------------------------------------------------------------------------





"Nonstatutory Stock Option" means an Option not intended to be (as set forth in
the Option Agreement) or which does not qualify as an Incentive Stock Option.

"Officer" means any person designated by the Board as an officer of the Company
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

"Option" means a right granted under Section 6 to purchase Stock pursuant to the
terms and conditions of the Plan. An Option may be either an Incentive Stock
Option or a Nonstatutory Stock Option.

"Option Agreement" means a written agreement between the Company and a
Participant setting forth the terms, conditions and restrictions of the Option
granted to the Participant and any shares acquired upon the exercise thereof. An
Option Agreement may consist of a form of "Notice of Grant of Stock Option" and
a form of "Stock Option Agreement" incorporated therein by reference, or such
other form or forms as the Board may approve.

"Ownership Change Event" means the occurrence of any of the following with
respect to the Company: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the stockholders of the Company of more
than fifty percent (50%) of the voting stock of the Company; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company.

"Parent Corporation" means any present or future "parent corporation" of the
Company, as defined in Section 424(e) of the Code.

"Participant" means any eligible person who has been granted one or more Awards.

"Participating Company" means the Company or any Parent Corporation, Subsidiary
Corporation or Affiliate.

"Participating Company Group" means, at any point in time, all entities
collectively which are then Participating Companies.

"Rule 16b-3" means Rule 16b-3 under the Exchange Act, as amended from time to
time, or any successor rule or regulation.

"Securities Act" means the Securities Act of 1933, as amended.

"Service" means a Participant's employment or service with the Participating
Company Group, whether in the capacity of an Employee, a Director or a
Consultant. A Participant's Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders
Service to the Participating Company Group or a change in the Participating
Company for which the Participant renders such Service, provided that there is
no interruption or termination of the Participant's Service. Furthermore, a

4



--------------------------------------------------------------------------------





Participant's Service shall not be deemed to have terminated if the Participant
takes any military leave, sick leave, or other bona fide leave of absence
approved by the Company; provided, however, that if any such leave exceeds
ninety (90) days, on the one hundred eighty-first (181st) day following the
commencement of such leave any Incentive Stock Option held by the Participant
shall cease to be treated as an Incentive Stock Option and instead shall be
treated thereafter as a Nonstatutory Stock Option unless the Participant's right
to return to Service is guaranteed by statute or contract. Notwithstanding the
foregoing, unless otherwise designated by the Company or required by law, a
leave of absence shall not be treated as Service for purposes of determining
vesting under the Participant's Option Agreement or Stock Purchase Agreement.
Except as otherwise provided by the Board, in its discretion, the Participant's
Service shall be deemed to have terminated either upon an actual termination of
Service or upon the corporation for which the Participant performs Service
ceasing to be a Participating Company. Subject to the foregoing, the Company, in
its discretion, shall determine whether the Participant's Service has terminated
and the effective date of and reason for such termination.

"Stock" means the common stock of the Company, as adjusted from time to time in
accordance with Section 4.2.

"Stock Purchase Agreement" means a written agreement between the Company and a
Participant setting forth terms, conditions and restrictions of the Stock
Purchase Right granted to the Participant and any shares acquired upon the
exercise thereof. A Stock Purchase Agreement may consist of a form of "Notice of
Grant of Stock Purchase Right" and a form of "Stock Purchase Agreement"
incorporated therein by reference, or such other form or forms as the Board may
approve from time to time.

"Stock Purchase Right" means a right granted under Section 7 to purchase Stock
pursuant to the terms and conditions of the Plan.

"Subsidiary Corporation" means any present or future "subsidiary corporation" of
the Company, as defined in Section 424(f) of the Code.

"Ten Percent Stockholder" means a person who, at the time an Award is granted to
such person, owns stock possessing more than ten percent (10%) of the total
combined voting power (as defined in Section 194.5 of the California
Corporations Code) of all classes of stock of a Participating Company (other
than an Affiliate) within the meaning of Section 422(b)(6) of the Code.

2.2   Construction.

Captions and titles contained herein are for convenience only and shall not
affect the meaning or interpretation of any provision of the Plan. Except when
otherwise indicated by the context, the singular shall include the plural and
the plural shall include the singular. Use of the term "or" is not intended to
be exclusive, unless the context clearly requires otherwise.

Administration

.

3.1   Administration by the Board.

The Plan shall be administered by the Board. All questions of interpretation of
the Plan or of any Award shall be determined by the

5



--------------------------------------------------------------------------------





Board, and such determinations shall be final and binding upon all persons
having an interest in the Plan or such Award.

3.2   Authority of Officers.

Any Officer shall have the authority to act on behalf of the Company with
respect to any matter, right, obligation, determination or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
determination or election.

3.3   Powers of the Board.

In addition to any other powers set forth in the Plan and subject to the
provisions of the Plan, the Board shall have the full and final power and
authority, in its discretion:

to determine the persons to whom, and the time or times at which, Awards shall
be granted and the number of shares of Stock to be subject to each Award;

to designate Options as Incentive Stock Options or Nonstatutory Stock Options;

to determine the Fair Market Value of shares of Stock or other property;

to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired upon the exercise thereof,
including, without limitation, (i) the exercise price of the Award, (ii) the
method of payment for shares purchased upon the exercise of the Award, (iii) the
method for satisfaction of any tax withholding obligation arising in connection
with the Award or such shares, including by the withholding or delivery of
shares of stock, (iv) the timing, terms and conditions of the exercisability of
the Award or the vesting of any shares acquired upon the exercise thereof,
(v) the time of the expiration of the Award, (vi) the effect of the
Participant's termination of Service on any of the foregoing, and (vii) all
other terms, conditions and restrictions applicable to the Award or such shares
not inconsistent with the terms of the Plan;

to approve one or more forms of Option Agreement and Stock Purchase Agreement;

to amend, modify, extend, cancel or renew any Award or to waive any restrictions
or conditions applicable to any Award or any shares acquired upon the exercise
thereof;

to accelerate, continue, extend or defer the exercisability of any Award or the
vesting of any shares acquired upon the exercise thereof, including with respect
to the period following a Participant's termination of Service;

to prescribe, amend or rescind rules, guidelines and policies relating to the
Plan, or to adopt supplements to, or alternative versions of, the Plan,
including, without limitation, as the Board deems necessary or desirable to
comply with the laws of, or to accommodate the tax policy or custom of, foreign
jurisdictions whose citizens may be granted Awards; and

6



--------------------------------------------------------------------------------





to correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Option Agreement or Stock Purchase Agreement and to make all other
determinations and take such other actions with respect to the Plan or any Award
as the Board may deem advisable to the extent not inconsistent with the
provisions of the Plan or applicable law; and

to create such plans or subplans as may be necessary or advisable to allow the
grant of Awards under the Plan in non-United States jurisdictions or to
non-United States taxpayers.

3.4   Administration with Respect to Insiders.

With respect to participation by Insiders in the Plan, at any time that any
class of equity security of the Company is registered pursuant to Section 12 of
the Exchange Act, the Plan shall be administered in compliance with the
requirements, if any, of Rule 16b-3.

3.5   Indemnification.

In addition to such other rights of indemnification as they may have as members
of the Board or officers or employees of the Participating Company Group,
members of the Board and any officers or employees of the Participating Company
Group to whom authority to act for the Board or the Company is delegated shall
be indemnified by the Company against all reasonable expenses, including
attorneys' fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.

Shares Subject to Plan

.

4.1   Maximum Number of Shares Issuable.

Subject to adjustment as provided in Section 4.2, the maximum aggregate number
of shares of Stock that may be issued under the Plan shall be seven million
(7,000,000) which shall consist of authorized but unissued or reacquired shares
of Stock or any combination thereof. If an outstanding Award for any reason
expires or is terminated or canceled or if shares of Stock are acquired upon the
exercise of an Award subject to a Company repurchase option and are repurchased
by the Company at the Participant's exercise or purchase price, the shares of
Stock allocable to the unexercised portion of such Award or such repurchased
shares of Stock shall again be available for issuance under the Plan. However,
except as adjusted pursuant to Section 4.2, in no event shall more than seven
million (7,000,000) shares of Stock be available for issuance pursuant to the
exercise of Incentive Stock Options (the "ISO Share Limit"). Notwithstanding the
foregoing, at any such time as the offer and sale of securities pursuant to the
Plan is subject to compliance with Section 260.140.45 of Title 10 of the
California Code of Regulations (
"Section 260.140.45
"), the total number of shares of Stock issuable upon the exercise of all
outstanding Awards (together with

7



--------------------------------------------------------------------------------





options outstanding under any other stock plan of the Company) and the total
number of shares provided for under any stock bonus or similar plan of the
Company shall not exceed thirty percent (30%) (or such other higher percentage
limitation as may be approved by the stockholders of the Company pursuant to
Section 260.140.45) of the then outstanding shares of the Company as calculated
in accordance with the conditions and exclusions of Section 260.140.45.

4.2   Adjustments for Changes in Capital Structure

. Subject to any required action by the stockholders of the Company, in the
event of any change in the Stock effected without receipt of consideration by
the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate and proportionate adjustments shall be made in the number and
class of shares subject to the Plan and to any outstanding Awards, in the ISO
Share Limit set forth in Section 5.3(a), and in the exercise or purchase price
per share of any outstanding Awards in order to prevent dilution or enlargement
of Participants' rights under the Plan. For purposes of the foregoing,
conversion of any convertible securities of the Company shall not be treated as
"effected without receipt of consideration by the Company." Any fractional share
resulting from an adjustment pursuant to this Section 4.2 shall be rounded down
to the nearest whole number, and in no event may the exercise price of any Award
be decreased to an amount less than the par value, if any, of the stock subject
to the Award. Such adjustments shall be determined by the Board, and its
determination shall be final, binding and conclusive.

Eligibility and Option Limitations

.

5.1   Persons Eligible for Awards

. Awards may be granted only to Employees, Consultants and Directors of a
Participating Company. Eligible persons may be granted more than one (1) Award.
However, eligibility in accordance with this Section shall not entitle any
person to be granted an Award, or, having been granted an Award, to be granted
an additional Award.

5.2   Option Grant Restrictions.

An Incentive Stock Option may be granted only to a person who is an Employee on
the effective date of grant pf the Option to such person. Any person who is not
an Employee on the effective date of the grant of an Option to such person may
be granted only a Nonstatutory Stock Option.

5.3   Fair Market Value Limitation

. To the extent that options designated as Incentive Stock Options (granted
under all stock plans of the Participating Company Group, including the Plan)
become exercisable by a Participant for the first time during any calendar year
for stock having a Fair Market Value greater than One Hundred Thousand Dollars
($100,000), the portions of such options which exceed such amount shall be
treated as Nonstatutory Stock Options. For purposes of this Section 5.3, options
designated as Incentive

8



--------------------------------------------------------------------------------





Stock Options shall be taken into account in the order in which they were
granted, and the Fair Market Value of stock shall be determined as of the time
the option with respect to such stock is granted. If the Code is amended to
provide for a different limitation from that set forth in this Section 5.3, such
different limitation shall be deemed incorporated herein effective as of the
date and with respect to such Options as required or permitted by such amendment
to the Code. If an Option is treated as an Incentive Stock Option in part and as
a Nonstatutory Stock Option in part by reason of the limitation set forth in
this Section 5.3, the Participant may designate which portion of such Option the
Participant is exercising. In the absence of such designation, the Participant
shall be deemed to have exercised the Incentive Stock Option portion of the
Option first. Separate certificates representing each such portion shall be
issued upon the exercise of the Option.

Terms and Conditions of Options.

Options shall be evidenced by Option Agreements specifying the number of shares
of Stock covered thereby, in such form as the Board shall from time to time
establish. No Option or purported Option shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Option Agreement. Option
Agreements may incorporate all or any of the terms of the Plan by reference and
shall comply with and be subject to the following terms and conditions:

6.1   Exercise Price.

The exercise price for each Option shall be established in the discretion of the
Board; provided, however, to the extent required by applicable law, that (a) the
exercise price per share for an Incentive Stock Option shall be not less than
the Fair Market Value of a share of Stock on the effective date of grant of the
Option; (b) the exercise price per share for a Nonstatutory Stock Option shall
be not less than eighty-five percent (85%) of the Fair Market Value of a share
of Stock on the effective date of grant of the Option, and (c) no Option granted
to a Ten Percent Stockholder shall have an exercise price per share less than
one hundred ten percent (110%) of the Fair Market Value of a share of Stock on
the effective date of grant of the Option. Notwithstanding the foregoing, an
Option (whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an exercise price lower than the minimum exercise price set forth
above if such Option is granted pursuant to an assumption or substitution for
another option in a manner qualifying under the provisions of Section 424(a) of
the Code.

6.2   Exercisability and Term of Options.

Options shall be exercisable at such time or times, or upon such event or
events, and subject to such terms, conditions, performance criteria and
restrictions as shall be determined by the Board and set forth in the Option
Agreement evidencing such Option; provided, however, to the extent required by
applicable law, that (a) no Option shall be exercisable after the expiration of
ten (10) years after the effective date of grant of such Option, (b) no
Incentive Stock Option granted to a Ten Percent Stockholder shall be exercisable
after the expiration of five (5) years after the effective date of grant of such
Option, and (c) with the exception of an Option granted to an Officer, a
Director or a Consultant, no Option shall become exercisable at a rate less than
twenty percent (20%) per year over a period of five (5) years from the effective
date of grant of such Option, subject to the Participant's continued Service.
Subject to the foregoing, unless otherwise specified by the Board in the grant
of an Option, any Option granted hereunder

9



--------------------------------------------------------------------------------





after the effective date of grant of the Option, unless earlier terminated in
accordance with its provisions. shall terminate ten (10) years

6.3   Payment of Exercise Price

.

Forms of Consideration Authorized.

Except as otherwise provided below, payment of the exercise price for the number
of shares of Stock being purchased pursuant to any Option shall be made (i) in
cash, by check or cash equivalent, (ii) by tender to the Company, or attestation
to the ownership, of shares of Stock owned by the Participant having a Fair
Market Value not less than the exercise price, (iii) by delivery of a properly
executed notice together with irrevocable instructions to a broker providing for
the assignment to the Company of the proceeds of a sale or loan with respect to
some or all of the shares being acquired upon the exercise of the Option
(including, without limitation, through an exercise complying with the
provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System) (a
"Cashless Exercise
"), (iv) provided that the Participant is an Employee (unless otherwise not
prohibited by law, including, without limitation, any regulation promulgated by
the Board of Governors of the Federal Reserve System) and in the Company's sole
discretion at the time the Option is exercised, by delivery of the Participant's
promissory note in a form approved by the Company for the aggregate exercise
price, provided that, to the extent required by applicable law, the Participant
shall pay in cash that portion of the aggregate exercise price not less that the
par value of the shares being acquired, (v) by such other consideration as may
be approved by the Board from time to time to the extent permitted by applicable
law, or (vi) by any combination thereof. The Board may at any time or from time
to time, by approval of or by amendment to the standard forms of Option
Agreement described in Section 8, or by other means, grant Options which do not
permit all of the foregoing forms of consideration to be used in payment of the
exercise price or which otherwise restrict one or more forms of consideration.

Limitations on Forms of Consideration

.

Tender of Stock.

Notwithstanding the foregoing, an Option may not be exercised by tender to the
Company, or attestation to the ownership, of shares of Stock to the extent such
tender or attestation would constitute a violation of the provisions of any law,
regulation or agreement restricting the redemption of the Company's stock.
Unless otherwise provided by the Board, an Option may not be exercised by tender
to the Company, or attestation to the ownership, of shares of Stock unless such
shares either have been owned by the Participant for more than six (6) months
(and were not used for another Option exercise by attestation during such
period) or were not acquired, directly or indirectly, from the Company.

Cashless Exercise.

The Company reserves, at any and all times, the right, in the Company's sole and
absolute discretion, to establish, decline to approve or terminate any program
or procedures for the exercise of Options by means of a Cashless Exercise.

Payment by Promissory Note

. No promissory note shall be permitted if the exercise of an Option using a
promissory note would be a violation of any law. Any permitted promissory note
shall be on such terms as the Board shall determine. The Board shall have the
authority to permit or require the Participant to secure any promissory note
used to exercise an Option with the shares of Stock acquired upon the exercise
of the Option or with other collateral acceptable to the Company. Unless
otherwise provided by the Board, if the Company at any time is subject to the
regulations promulgated by the Board of Governors of the Federal Reserve System
or any other governmental entity affecting the extension of credit in connection
with the Company's securities, any promissory note shall comply with such
applicable regulations, and the Participant shall pay the unpaid principal and
accrued interest, if any, to the extent necessary to comply with such applicable
regulations.

10



--------------------------------------------------------------------------------





6.4   Effect of Termination of Service

.

Option Exercisability

.
Subject to earlier termination of the Option as otherwise provided herein and
unless otherwise provided by the Board in the grant of an Option and set forth
in the Option Agreement, an Option shall be exercisable after a Participant's
termination of Service to the extent it is then vested only during the
applicable time period determined in accordance with this Section 6.4 and
thereafter shall terminate:

Disability.

If the Participant's Service terminates because of the Disability of the
Participant, the Option, to the extent unexercised and exercisable on the date
on which the Participant's Service terminated, may be exercised by the
Participant (or the Participant's guardian or legal representative) for a
minimum period of six (6) months to the extent required by applicable law (or
such other legal period of time as determined by the Board, in its discretion)
after the date on which the Participant's Service terminated, but in any event
no later than the date of expiration of the Option's term as set forth in the
Option Agreement evidencing such Option (the
"Option Expiration Date
").

Death.

If the Participant's Service terminates because of the death of the Participant,
the Option, to the extent unexercised and exercisable on the date on which the
Participant's Service terminated, may be exercised by the Participant's legal
representative or other person who acquired the right to exercise the Option by
reason of the Participant's death for a minimum period of six (6) months to the
extent required by applicable law (or such other legal period of time as
determined by the Board, in its discretion) after the date on which the
Participant's Service terminated, but in any event no later than the Option
Expiration Date. The Participant's Service shall be deemed to have terminated on
account of death if the Participant dies within three (3) months (or such longer
period of time as determined by the Board, in its discretion) after the
Participant's termination of Service.

Other Termination of Service.

If the Participant's Service terminates for any reason, except Disability or
death, the Option, to the extent unexercised and exercisable by the Participant
on the date on which the Participant's Service terminated, may be exercised by
the Participant for a minimum period of thirty (30) days to the extent required
by applicable law (or such other legal period of time as determined by the
Board, in its discretion) after the date on which the Participant's Service
terminated, but in any event no later than the Option Expiration Date.

Extension if Exercise Prevented by Law

.
Notwithstanding the foregoing, if the exercise of an Option within the
applicable time periods set forth in

11



--------------------------------------------------------------------------------





Section 6.4(a) is prevented by the provisions of Section 11 below, the Option
shall remain exercisable until three (3) months (or such longer period of time
as determined by the Board, in its discretion) after the date the Participant is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date.

Extension if Participant Subject to Section 16(b).

Notwithstanding the foregoing, if a sale within the applicable time periods set
forth in Section 6.4(a) of shares acquired upon the exercise of the Option would
subject the Participant to suit under Section 16(b) of the Exchange Act, the
Option shall remain exercisable until the earliest to occur of (i) the tenth
(10th) day following the date on which a sale of such shares by the Participant
would no longer be subject to such suit, (ii) the one hundred and ninetieth
(190th) day after the Participant's termination of Service, or (iii) the Option
Expiration Date.

6.5   Transferability of Options.

To the extent required by applicable law, during the lifetime of the
Participant, an Option shall be exercisable only by the Participant or the
Participant's guardian or legal representative. No Option shall be assignable or
transferable by the Participant, except by will or by the laws of descent and
distribution. Notwithstanding the foregoing, to the extent permitted by the
Board, in its discretion, and set forth in the Option Agreement evidencing such
Option, a Nonstatutory Stock Option shall be assignable or transferable subject
to the applicable limitations, if any, described in Section 260.140.41 of Title
10 of the California Code of Regulations, Rule 701 under the Securities Act, and
the General Instructions to Form S-8 Registration Statement under the Securities
Act.

Terms and Conditions of Stock Purchase Rights.

Stock Purchase Rights shall be evidenced by Stock Purchase Agreements,
specifying the number of shares of Stock covered thereby, in such form as the
Board shall from time to time establish. No Stock Purchase Right or purported
Stock Purchase Right shall be a valid and binding obligation of the Company
unless evidenced by a fully executed Stock Purchase Agreement. Stock Purchase
Agreements may incorporate all or any of the terms of the Plan by reference and
shall comply with and be subject to the following terms and conditions:

7.1   Purchase Price

. The purchase price under each Stock Purchase Right shall be established by the
Board; provided, however, to the extent required by applicable law, that (a) the
purchase price per share shall be at least eighty-five percent (85%) of the Fair
Market Value of a share of Stock either on the effective date of grant of the
Stock Purchase Right or on the date on which the purchase is consummated and
(b) the purchase price per share under a Stock Purchase Right granted to a Ten
Percent Stockholder shall be at least one hundred percent (100%) of the Fair
Market Value of a share of Stock either on the effective date of grant of the
Stock Purchase Right or on the date on which the purchase is consummated.

7.2   Purchase Period

. A Stock Purchase Right shall be exercisable within such period as shall be
established by the Board.

7.3   Payment of Purchase Price.

Except as otherwise provided below, payment of the purchase price for the number
of shares of Stock being purchased pursuant to any Stock Purchase Right shall be
made (a) in cash, by check, or cash equivalent, (b) in the form of

12



--------------------------------------------------------------------------------





the Participant's past service rendered to a Participating Company or for its
benefit having a value not less than the aggregate purchase price of the shares
being acquired, (c) by such other consideration as may be approved by the Board
from time to time to the extent permitted by applicable law, or (d) by any
combination thereof. The Board may at any time or from time to time, by adoption
of or by amendment to the standard form of Stock Purchase Agreement described in
Section 8, or by other means, grant Stock Purchase Rights which do not permit
all of the foregoing forms of consideration to be used in payment of the
purchase price or which otherwise restrict one or more forms of consideration.

7.4   Vesting and Restrictions on Transfer.

Shares issued pursuant to any Stock Purchase Right may or may not be made
subject to vesting conditioned upon the satisfaction of such Service
requirements, conditions, restrictions or performance criteria (the "Vesting
Conditions") as shall be established by the Board and set forth in the Stock
Purchase Agreement evidencing such Award. During any period (the "Restriction
Period") in which shares acquired pursuant to a Stock Purchase Right remain
subject to Vesting Conditions, such shares may not be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of other than pursuant to
an Ownership Change Event, as defined in Section 9.1, or as provided in Section
7.5. Upon request by the Company, each Participant shall execute any agreement
evidencing such transfer restrictions prior to the receipt of shares of Stock
hereunder and shall promptly present to the Company any and all certificates
representing shares of Stock acquired hereunder for the placement on such
certificates of appropriate legends evidencing any such transfer restrictions.

7.5   [INTENTIALLY OMITTED]

7.6   Nontransferability of Stock Purchase Rights

. To the extent required by applicable law, rights to acquire shares of Stock
pursuant to a Stock Purchase Right may not be assigned or transferred in any
manner except by will or the laws of descent and distribution, and, during the
lifetime of the Participant, shall be exercisable only by the Participant.

Standard Forms of Award Agreements

.

8.1   Option Agreement

. Unless otherwise provided by the Board at the time the Option is granted, an
Option shall comply with and be subject to the terms and conditions set forth in
the form of Option Agreement approved by the Board concurrently with its
adoption of the Plan and as amended.

8.2   Stock Purchase Agreement.

Unless otherwise provided by the Board at the time the Stock Purchase Right is
granted, a Stock Purchase Right shall be subject to the terms and conditions set
forth in the form of Stock Purchase Agreement approved by the Board concurrently
with its adoption of the Plan and as amended.

8.3   Authority to Vary Terms

. The Board shall have the authority from time to time to vary the terms of any
standard form of agreement described in this Section 8 either in connection with
the grant or amendment of an individual Award or in connection with the
authorization of a new standard form or forms; provided, however, that the terms
and conditions

13



--------------------------------------------------------------------------------





of any such new, revised or amended standard form or forms of agreement are not
inconsistent with the terms of the Plan.

Change in Control

.

9.1   Effect of Change in Control on Options

.

Accelerated Vesting

. Notwithstanding any other provision of the Plan to the contrary, the Board, in
its sole discretion, may provide in any Award Agreement or, in the event of a
Change in Control, may take such actions as it deems appropriate to provide for
the acceleration of the exercisability and vesting in connection with such
Change in Control of any or all outstanding Options and shares acquired upon the
exercise of such Options, subject to compliance with Section 409A of the Code.

Assumption or Substitution of Options

. In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the
"Acquiror
"), may, without the consent of any Participant, either assume or continue the
Company's rights and obligations under outstanding Options or substitute for
outstanding Options substantially equivalent options for the Acquiror's stock.
Any Options which are neither assumed or continued by the Acquiror in connection
with the Change in Control nor exercised as of the time of consummation of the
Change in Control shall terminate and cease to be outstanding effective as of
the time of consummation of the Change in Control. Notwithstanding the
foregoing, shares acquired upon exercise of an Option prior to the Change in
Control and any consideration received pursuant to the Change in Control with
respect to such shares shall continue to be subject to all applicable provisions
of the Option Agreement evidencing such Option except as otherwise provided in
such Option Agreement.

Cash-Out of Options

. The Board may, in its sole discretion and without the consent of any
Participant, determine that, upon the occurrence of a Change in Control, each or
any Option outstanding immediately prior to the Change in Control shall be
canceled in exchange for a payment with respect to each vested share (and each
unvested share, if so determined by the Board) of Stock subject to such canceled
Option in (i) cash, (ii) stock of the Company or of a corporation or other
business entity a party to the Change in Control, or (iii) other property which,
in any such case, shall be in an amount having a Fair Market Value equal to the
Fair Market Value of the consideration to be paid per share of Stock in the
Change in Control over the exercise price per share under such Option (the
"Spread"
). In the event such determination is made by the Board, the Spread (reduced by
applicable withholding taxes, if any) shall be paid to Participants in respect
of their canceled Options as soon as practicable following the date of the
Change in Control and in respect of the unvested portion of their canceled
Options in accordance with the vesting schedule applicable to such Options as in
effect prior to the Change in Control.

9.2   Effect of Change in Control on Stock Purchase Right.

In the event of a Change in Control, the Acquiror, may, without the consent of
any Participant, either assume or continue the Company's rights and obligations
under outstanding Stock Purchase Rights or substitute for outstanding Stock
Purchase Rights substantially equivalent purchase rights for the Acquiror's
stock. Any Stock Purchase Rights which are neither assumed or continued by the

14



--------------------------------------------------------------------------------





Acquiror in connection with the Change in Control nor exercised as of the time
of consummation of the Change in Control shall terminate and cease to be
outstanding effective as of the date of the Change in Control. Notwithstanding
the foregoing, shares acquired upon exercise of a Stock Purchase Right prior to
the Change in Control and any consideration received pursuant to the Change in
Control with respect to such shares shall continue to be subject to all
applicable provisions of the Stock Purchase Agreement evidencing such Stock
Purchase Right except as otherwise provided in such Stock Purchase Agreement.

9.3   Federal Excise Tax Under Section 4999 of the Code.

Excess Parachute Payment.

In the event that any acceleration of vesting pursuant to an Award and any other
payment or benefit received or to be received by a Participant would subject the
Participant to any excise tax pursuant to Section 4999 of the Code due to the
characterization of such acceleration of vesting, payment or benefit as an
"excess parachute payment" under Section 280G of the Code, the Participant may
elect, in his or her sole discretion, to reduce the amount of any acceleration
of vesting called for under the Award in order to avoid such characterization.

Determination by Independent Accountants.

To aid the Participant in making any election called for under Section 9.3(a),
no later than the date of the occurrence of any event that might reasonably be
anticipated to result in an "excess parachute payment" to the Participant as
described in Section 9.3(a), the Company shall request a determination in
writing by independent public accountants selected by the Company (the
"Accountants"). As soon as practicable thereafter, the Accountants shall
determine and report to the Company and the Participant the amount of such
acceleration of vesting, payments and benefits which would produce the greatest
after-tax benefit to the Participant. For the purposes of such determination,
the Accountants may rely on reasonable, good faith interpretations concerning
the application of Sections 280G and 4999 of the Code. The Company and the
Participant shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make their required
determination. The Company shall bear all fees and expenses the Accountants may
reasonably charge in connection with their services contemplated by this
Section 9.3(b).

Tax Withholding

.

10.1   Tax Withholding in General.

The Company shall have the right to deduct from any and all payments made under
the Plan, or to require the Participant, through payroll withholding, cash
payment or otherwise, including by means of a Cashless Exercise of an Option, to
make adequate provision for, the federal, state, local and foreign taxes
(including any social insurance tax), if any, required by law to be withheld by
the Participating Company Group with respect to an Award or the shares acquired
pursuant thereto. The Company shall have no obligation to deliver shares of
Stock or to release shares of Stock from an escrow established pursuant to an
Option Agreement or Stock Purchase Agreement until the Participating Company
Group's tax withholding obligations have been satisfied by the Participant.

10.2   Withholding in Shares.

The Company shall have the right, but not the obligation, to deduct from the
shares of Stock issuable to a Participant upon the exercise of an

15



--------------------------------------------------------------------------------





Award, or to accept from the Participant the tender of, a number of whole shares
of Stock having a Fair Market Value, as determined by the Company, equal to all
or any part of the tax withholding obligations of the Participating Company
Group. The Fair Market Value of any shares of Stock withheld or tendered to
satisfy any such tax withholding obligations shall not exceed the amount
determined by the applicable minimum statutory withholding rates.

Compliance with Securities Law.

The grant of Awards and the issuance of shares of Stock upon exercise of Awards
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities. Awards may not be
exercised if the issuance of shares of Stock upon exercise would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed. In addition, no Award may be exercised
unless (a) a registration statement under the Securities Act shall at the time
of exercise of the Award be in effect with respect to the shares issuable upon
exercise of the Award or (b) in the opinion of legal counsel to the Company, the
shares issuable upon exercise of the Award may be issued in accordance with the
terms of an applicable exemption from the registration requirements of the
Securities Act. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company's legal counsel
to be necessary to the lawful issuance and sale of any shares hereunder shall
relieve the Company of any liability in respect of the failure to issue or sell
such shares as to which such requisite authority shall not have been obtained.
As a condition to the exercise of any Award, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

Amendment or Termination of Plan.

The Board may amend, suspend or terminate the Plan at any time. However, subject
to changes in applicable law, regulations or rules that would permit otherwise,
without the approval of the Company's stockholders, there shall be (a) no
increase in the maximum aggregate number of shares of Stock that may be issued
under the Plan (except by operation of the provisions of Section 4.2), (b) no
change in the class of persons eligible to receive Incentive Stock Options, and
(c) no other amendment of the Plan that would require approval of the Company's
stockholders under any applicable law, regulation or rule, including the rules
of any stock exchange or market system upon which the Stock may then be listed.
No amendment, suspension or termination of the Plan shall affect any then
outstanding Award unless expressly provided by the Board. Except as provided by
the next sentence, no amendment, suspension or termination of the Plan may
adversely affect any then outstanding Award without the consent of the
Participant. Notwithstanding any other provision of the Plan to the contrary,
the Board may, in its sole and absolute discretion and without the consent of
any participant, amend the Plan or any Award agreement, to take effect
retroactively or otherwise, as it deems necessary or advisable for the purpose
of conforming the Plan or such Award agreement to any present or future law,
regulation or rule applicable to the Plan, including, but not limited to,
Section 409A of the Code.

16



--------------------------------------------------------------------------------





Miscellaneous Provisions

.

13.1   Repurchase Rights

. Shares issued under the Plan may be subject to a right of first refusal, one
or more repurchase options, or other conditions and restrictions as determined
by the Board in its discretion at the time the Award is granted. The Company
shall have the right to assign at any time any repurchase right it may have,
whether or not such right is then exercisable, to one or more persons as may be
selected by the Company. Upon request by the Company, each Participant shall
execute any agreement evidencing such transfer restrictions prior to the receipt
of shares of Stock hereunder and shall promptly present to the Company any and
all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.

13.2   Provision of Information

.
To the extent required by applicable law, a
t least annually, copies of the Company's balance sheet and income statement for
the just completed fiscal year shall be made available to each Participant and
purchaser of shares of Stock upon the exercise of an Award. The Company shall
not be required to provide such information to key employees whose duties in
connection with the Company assure them access to equivalent information.

13.3   Rights as Employee, Consultant or Director.

No person, even though eligible pursuant to Section 5, shall have a right to be
selected as a Participant, or, having been so selected, to be selected again as
a Participant. Nothing in the Plan or any Award granted under the Plan shall
confer on any Participant a right to remain an Employee, Consultant or Director
or interfere with or limit in any way any right of a Participating Company to
terminate the Participant's Service at any time. To the extent that an Employee
of a Participating Company other than the Company receives an Award under the
Plan, that Award shall in no event be understood or interpreted to mean that the
Company is the Employee's employer or that the Employee has an employment
relationship with the Company.

13.4   Rights as a Stockholder.

A Participant shall have no rights as a stockholder with respect to any shares
covered by an Award until the date of the issuance of such shares (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such shares are issued, except as provided in Section 4.2 or another provision
of the Plan.

13.5   Fractional Shares.

The Company shall not be required to issue fractional shares upon the exercise
or settlement of any Award.

13.6   Retirement and Welfare Plans

. Neither Awards made under this Plan nor shares of Stock or cash paid pursuant
to such Awards may be included as "compensation" for purposes of computing the
benefits payable to any Participant under any Participating Company's retirement
plans (both qualified and non-qualified) or welfare benefit plans unless such
other plan expressly provides that such compensation shall be taken into account
in computing a Participant's benefit.

17



--------------------------------------------------------------------------------





13.7   Severability

. If any one or more of the provisions (or any part thereof) of this Plan shall
be held invalid, illegal or unenforceable in any respect, such provision shall
be modified so as to make it valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions (or any part thereof) of
the Plan shall not in any way be affected or impaired thereby.

13.8   No Constraint on Corporate Action.

Nothing in this Plan shall be construed to: (a) limit, impair, or otherwise
affect the Company's or another Participating Company's right or power to make
adjustments, reclassifications, reorganizations, or changes of its capital or
business structure, or to merge or consolidate, or dissolve, liquidate, sell, or
transfer all or any part of its business or assets; or (b) limit the right or
power of the Company or another Participating Company to take any action which
such entity deems to be necessary or appropriate.

13.9   Choice of Law.

Except to the extent governed by applicable federal law, the validity,
interpretation, construction and performance of the Plan and each Award
Agreement shall be governed by the laws of the State of Delaware as such laws
are applied to agreements between Delaware residents entered into and to be
performed entirely within the State of Delaware. Any proceeding arising out of
or relating to an Award Agreement or the Plan may be brought only in the state
or federal courts located in the State of Delaware.

13.10   Stockholder Approval

. To the extent required by applicable law, the Plan or any increase in the
maximum aggregate number of shares of Stock issuable thereunder as provided in
Section 4.1 (the "
Authorized Shares"
) shall be approved by a majority of the outstanding securities of the Company
entitled to vote within twelve (12) months before or after the date of adoption
thereof by the Board. Awards granted prior to security holder approval of the
Plan or in excess of the Authorized Shares previously approved by the security
holders shall become exercisable no earlier than the date of security holder
approval of the Plan or such increase in the Authorized Shares, as the case may
be.

18



--------------------------------------------------------------------------------



PLAN HISTORY

May 23, 2006

Board adopts Plan, with an initial reserve of seven million (7,000,000) shares.

September 18, 2006

Stockholders of the Company approve Plan



--------------------------------------------------------------------------------



